 Case 2:19-cv-01546-SJF-AKT Document 92 Filed 05/26/20 Page 1 of 2 PageID #: 598



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

JENNIFER NIN and DIANNE TRITSCHLER,

                                                     Plaintiffs,
                                                                         NOTICE OF MOTION
                          -against-                                    PURSUANT TO RULE 12(c)

COUNTY OF SUFFOLK, SUFFOLK COUNTY EXECUTIVE,
STEVEN BELLONE, SUFFOLK COUNTY POLICE                                    19-cv-1546(SJF)(AKT)
COMMISSIONER GERALDINE HART, SUFFOLK
COUNTY PISTOL LICENSING BUREAU EXECUTIVE
OFFICER SGT. WILLIAM WALSH, SUFFOLK COUNTY
COMMANDING OFFICER OF THE PISTOL LICENSING
BUREAU LIEUTENANT MICHAEL KOMOROWSKI,
PISTOL LICENSING BUREAU POLICE OFFICER MARC
SFORZA, TOWN OF ISLIP, ANGIE CARPENTER, TOWN
SUPERVISOR, DIRECTOR OF AIRPORT SECURITY
KEVIN BURKE, ISLIP TOWN PERSONNEL DIRECTOR
ARTHUR ABBATE, AIRPORT COMMISSIONER SHELLY
LAROSE-ARKEN, SUFFOLK COUNTY PISTOL LICENSING
BUREAU INVESTIGATOR NICHOLAS LORUSSO and
SUFFOLK COUNTY POLICE DEPARTMENT DETECTIVE
SGT. MICHAEL FLANAGAN,
                                          Defendants.




       PLEASE TAKE NOTICE, that upon County Defendants’ Memorandum of Law in

Support of Motion Pursuant to Rule 12(c) for Judgment on the Pleadings and upon all prior

pleadings and proceedings, the undersigned will move this Court, before the Honorable

Sandra J. Feuerstein at the United States Federal Courthouse, located at 100 Federal Plaza,

Central Islip, New York, on the _____day of 2020 at 9:30 o’clock in the forenoon or as soon

thereafter as counsel can be heard, for judgment on the pleadings pursuant to Fed.R.Civ.P.




                                              1
 Case 2:19-cv-01546-SJF-AKT Document 92 Filed 05/26/20 Page 2 of 2 PageID #: 599




Rule 12(c) dismissing the Complaint as against them.

DATED:       Hauppauge, New York                 Yours, etc.
             April 28, 2020
                                                 DENNIS M. COHEN
                                                 Acting County Attorney
                                                 Attorney for County Defendants
                                                 H. Lee Dennison Building
                                                 P.O. Box 6100
                                                 Hauppauge, New York 11788-0099

                                                 /s/ Arlene S. Zwilling
                                                 By: Arlene S. Zwilling
                                                 Assistant County Attorney




TO:

Richard Young, Esq.
Young & Young, LLP
Attorney for Plaintiffs
863 Islip Avenue
Central Islip, New York 11722

William D. Wexler, Esq.
Attorney for Town Defendants
816 Deer Park Avenue
North Babylon, NY 11703




                                             2
